Citation Nr: 1710316	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to April 1987, from June 1987 to September 1991, and from July 1996 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in March 2014 and April 2016. The appeal was remanded to obtain VA addendum opinions. The claim must be remanded again for additional development.

Additional evidence, including VA treatment records, has been added to the record following the issuance of the October 2016 supplemental statement of the case, and the Veteran has not waived AOJ consideration of this evidence. See 38 C.F.R. § 20.1304 (2016). However, since the Veteran's claims are being remanded, the AOJ will have the opportunity to review this evidence in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2014. The examiner diagnosed congenital non-compaction cardiomyopathy.  The examiner opined that the cardiomyopathy clearly and unmistakably preexisted, and was not aggravated, by, service.  

Service connection is available for congenital diseases, but not defects. Quirin v. Shinseki, 22 Vet. App. 390 (2009). The examiner did not provide an opinion as to whether the Veteran's condition was a disease or defect. 

The Veteran's service treatment records reveal that his heart was normal during his July 1982 and June 1987 entrance examinations. In the Veteran's January 1996 entrance examination, a childhood murmur was noted. A Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. 38 U.S.C.A. § 1111 (West 2014). This presumption of soundness applies to congenital diseases. Quirin.

In order to rebut this presumption, clear and unmistakable evidence would be needed that the Veteran's non-compaction cardiomyopathy preexisted service and was not aggravated therein. Id. Although the examiner opined that the condition was not aggravated; it is not clear whether the condition was clearly and unmistakably not aggravated. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Subsequent to the last supplemental statement of the case in October 2016, the RO obtained pertinent VA treatment records. The AOJ is required to issues a supplemental statement of the case to consider the newly obtained evidence. 38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

1. Ask the VA examiner who rendered the June 2014 opinion and May 2016 addendum opinion to provide the following clarifications. The examiner should that the record has been reviewed. If the prior examiner is not available, another physician should provide the needed clarifications. 

After reviewing the record, the examiner should address the following questions regarding the previously identified congenital non-compaction cardiomyopathy:

(a) Is the congenital non-compaction cardiomyopathy a defect or disease? (A defect is a static condition that can neither improve nor worsen. A congenital disease is a condition that is subject to improvement and worsening.)

(b) If the examiner determines that the heart condition is a congenital "defect," was there an additional disability due to disease or injury superimposed upon the defect during service? If so, please identify the additional disability.

(c) If the examiner finds that the non-compaction cardiomyopathy is a congenital "disease", is it clear and unmistakable that was not aggravated in active military service. (VA must rely on affirmative evidence to prove that there was no aggravation).

The examiner should consider the service treatment records showing cardiac evaluations and complaints and the Veterans reports of worsening in service. The examiner should state whether the Veteran's reports of symptoms, if accepted as true, would be sufficient to show aggravation in service. The examiner should also state whether there is any medical reason for rejecting the Veteran's reports. The absence of treatment records is a legally insufficient reason to reject his reports, unless the existence of the records would be medically expected.

If these reports would be sufficient to link non-compaction cardiomyopathy to an in-service injury, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.

The absence of contemporaneous treatment records is an insufficient reason, by itself, for rejecting the Veteran's reports; unless the existence of such treatment records would be expected given the nature and severity of the claimed injury and symptoms.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence, which if obtained, would permit the needed opinion to be provided. 

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

